Exhibit 10.1

 

Execution Copy

 

WAIVER, CONSENT AND THIRD AMENDMENT TO
NOTE PURCHASE AGREEMENT

AND PARTIAL RELEASE OF SECURITY INTEREST

 

THIS WAIVER, CONSENT AND THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT AND PARTIAL
RELEASE OF SECURITY INTEREST, dated as of August 2, 2018 (this “Agreement”), is
entered into by and among DEPOMED, INC., a California corporation (the
“Borrower”), the other Credit Parties party hereto, the Purchasers party hereto,
and DEERFIELD PRIVATE DESIGN FUND III, L.P., a Delaware limited partnership, as
a Purchaser and as collateral agent (in such latter capacity, the “Agent”).

 

BACKGROUND STATEMENT

 

A.                                    The Borrower, the Purchasers and the Agent
entered into that certain Note Purchase Agreement, dated as of March 12, 2015,
as amended by that certain Consent and First Amendment to Note Purchase
Agreement, dated as December 29, 2015, and that Waiver and Second Amendment to
Note Purchase Agreement, dated as December 4, 2017 (as the same may be amended,
modified, restated or otherwise supplemented from time to time, the “Purchase
Agreement”), pursuant to which the Borrower issued up to $575,000,000 aggregate
principal amount of secured notes to the Purchasers.  Capitalized terms used and
not otherwise defined herein shall have the meanings given to such terms in the
Purchase Agreement.

 

B.                                    The Borrower wishes to enter into that
certain Amendment No. 1 to Royalty Purchase and Sale Agreement and Bill of Sale,
to be dated on or around the date hereof (the “PDL Amendment”), among the
Borrower, Depo DR and PDL Investment Holdings, Inc., a Delaware corporation, as
assignee of PDL Biopharma, Inc.  (“PDLIH”), relating to the PDL Royalty
Agreement and pursuant to which the Borrower and Depo DR will sell their rights
in the Reversionary Interest (as defined in the PDL Royalty Agreement prior to
the effectiveness of the PDL Amendment) to PDLIH.

 

C.                                    As a condition precedent to the
effectiveness of the PDL Amendment, the Borrower is required to cause the Agent
to release its security interest in any Lien granted to the Agent on the
Reversionary Interest or the Capital Stock of Depo DR.

 

D.                                    The Borrower wishes to make an Investment
in NES Therapeutics, Inc., a Delaware corporation (“NEST”).

 

E.                                     The Borrower has requested that the
Purchasers consent to the Borrower and, to the extent applicable, Depo DR
(1) entering into the PDL Amendment (and, in connection therewith, amending
Section 6.9 of the Purchase Agreement, waiving the requirement that some or all
of the Asset Disposition Proceeds realized from the PDL Amendment be used to
prepay the outstanding principal amount of the Notes pursuant to
Section 2.7(b) of the Purchase Agreement and releasing the Agent’s security
interest in the equity interests of Depo DR) and (2) making the NEST Investment.

 

F.                                      The Purchasers party hereto, which
constitute the Required Purchasers as required by Section 9.10 of the Purchase
Agreement, are willing to provide the aforementioned consents,

 

--------------------------------------------------------------------------------


 

amendment, waiver and release in accordance with, and subject to, the terms and
conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

ACKNOWLEDGMENT; WAIVER

 

1.1                               Subject to the terms and conditions hereof,
the Purchasers party hereto, which constitute the Required Purchasers as
required by Section 9.10 of the Purchase Agreement, hereby waive the requirement
that the Borrower use all or any portion of the Asset Disposition Proceeds
received pursuant to the terms of the PDL Amendment to prepay any portion of the
outstanding principal amount of the Notes pursuant to Section 2.7(b) of the
Purchase Agreement.

 

1.2                               The waiver set forth in Section 1.1 is only
with respect to the PDL Amendment in substantially the form provided to the
Agent’s counsel at 9:00 p.m. (EDT) on August 1, 2018, and if any amendment,
modification or supplement is made to the PDL Amendment or if any waiver is
granted by any party thereto from compliance with the terms thereof, in each
case, in a manner that could reasonably be expected to adversely affect the
Purchasers in any material respect without the written consent of the Required
Purchasers such waiver shall be rendered null and void ab initio.

 

ARTICLE II

 

CONSENTS; AMENDMENT; PARTIAL RELEASE OF SECURITY INTEREST

 

2.1                               Subject to the terms and conditions hereof,
the Purchasers party hereto, which constitute the Required Purchasers as
required by Section 9.10 of the Purchase Agreement, and the Agent hereby consent
to:

 

(a)                                 The entry by the Borrower and, to the extent
applicable, Depo DR into the PDL Amendment in substantially the form provided to
the Agent’s counsel at 9:00 p.m. (EDT) on August 1, 2018;

 

(b)                                 The making by the Borrower of an Investment
in NEST in the form of a senior unsubordinated secured note with an aggregate
principal amount not to exceed $3,000,000 (the “NEST Investment”);

 

(c)                                  The release of the Agent’s security
interest in the Reversionary Interest and the Capital Stock of Depo DR;

 

(d)                                 The definition of “Subsidiary” in
Section 1.1 of the Purchase Agreement is hereby amended by adding the following
as the last sentence thereof:  “Notwithstanding anything herein

 

2

--------------------------------------------------------------------------------


 

to the contrary, Depo DR shall not be a Subsidiary of the Borrower or any other
Credit Party for any purpose under the Credit Documents.”; and

 

(e)                                  Section 6.9 of the Purchase Agreement is
hereby amended and restated in its entirety as follows: “[Reserved.]”

 

2.2                               Subject to the terms and conditions hereof,
any Liens on the Reversionary Interest and the Capital Stock of Depo DR in favor
of the Agent, for the benefit of the Purchasers, to secure the Obligations are
hereby released by the Agent without representation, warranty or recourse.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Purchasers to enter into this Agreement, the Borrower hereby
represents and warrants to the Agent and the Purchasers as follows:

 

3.1                               Representations and Warranties.  Both
immediately before and after giving effect to this Agreement and the
transactions contemplated hereby, each of the representations and warranties of
each Credit Party contained in the Purchase Agreement and each other Credit
Document is true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty was
true and correct as of such date).

 

3.2                               No Default.  Both immediately before and after
giving effect to this Agreement and the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing.

 

3.3                               Authorization; Approvals.  The execution,
delivery and performance of this Agreement and the transactions contemplated
hereby (a) are within the corporate or limited liability company authority, as
applicable, of each Credit Party, (b) have been duly authorized by all necessary
corporate or limited liability company action, as applicable, of each Credit
Party, (c) do not and will not contravene any other Requirement of Law to which
any Credit Party is subject or any judgment, order, writ, injunction, license or
permit applicable to any Credit Party,  and (d) do not violate or breach any
provision of the governing documents of any Credit Party or any agreement or
other instrument binding upon any Credit Party. The execution, delivery and
performance of this Agreement by each Credit Party does not require the approval
or consent of, or filing with, any Governmental Authority.

 

3.4                               Enforceability.  This Agreement has been duly
executed and delivered by each Credit Party and constitutes each Credit Party’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.

 

3

--------------------------------------------------------------------------------


 

3.5                               Material Non-Public Information. As of 8:30
a.m. on the Business Day immediately following the date on which the Borrower
has entered into the PDL Amendment, it has disclosed all material, non-public
information (if any) provided or made available to any Restricted Purchaser (or
any such Restricted Purchaser’s agents or representatives) on or prior to such
date by it or any of its respective officers, directors, employees, Affiliates
or agents in connection with the transactions contemplated by this Agreement,
the PDL Amendment or otherwise.

 

ARTICLE IV

 

EFFECTIVENESS

 

4.1                               This Agreement shall become effective as of
the date when, and only when, each of the following conditions precedent shall
have been satisfied (such date, the “Effective Date”):

 

(a)                                 The Agent shall have received an executed
counterpart of this Agreement from each Credit Party and Purchasers constituting
each of the Required Purchasers.

 

(b)                                 The Borrower shall have paid all expenses
due in accordance with Section 8.1 hereof.

 

(c)                                  Both immediately before and after giving
effect to this Agreement and the transactions contemplated hereby, each of the
representations and warranties contained in this Agreement shall be true and
correct in all material respects on and as of the Effective Date, with the same
effect as if made on and as of such date.

 

(d)                                 The Agent shall have received a fully
executed copy of the PDL Amendment in the form provided to the Agent’s counsel
at 9:00 p.m. (EDT) on August 1, 2018 with only such amendments and modifications
thereto as may have been specifically approved by the Required Purchasers.

 

(e)                                  The Required Purchasers shall have received
such other documents, agreements, instruments, certificates or other
confirmations as the Required Purchasers may reasonably request.

 

ARTICLE V

 

POST-EFFECTIVENESS OBLIGATIONS

 

5.1                               Within 10 days of the issuance thereof, the
Borrower shall deliver to the Agent the originals of any certificates or
Instruments issued to it in connection with the NEST Investment.

 

ARTICLE VI

 

SECURITIES ACT RELATED OBLIGATIONS

 

6.1                               On or before 8:00 a.m., New York time, on the
Business Day immediately following the date on which the Borrower has entered
into the PDL Amendment, the Borrower shall file a Current Report on Form 8-K
(a) disclosing (i) the Borrower’s entry into the PDL

 

4

--------------------------------------------------------------------------------


 

Amendment and (ii) all other material, non-public information (if any) provided
or made available to any Restricted Purchaser (or any such Restricted
Purchaser’s agents or representatives) on or prior to such date by Borrower or
any of its respective officers, directors, employees, Affiliates or agents in
connection with the transactions contemplated by this Amendment, the PDL
Amendment or otherwise and (b) including this Agreement in its entirety as an
exhibit thereto.  After giving effect to the filing required under this
Section 6.1, the Borrower expressly acknowledges and agrees that no Restricted
Purchaser and none of its agents or representatives shall have any duty of trust
or confidence with respect to, or a duty not to trade on the basis of, any
information provided by Borrower or any of its respective officers, directors,
employees, Affiliates or agents in connection with the transactions contemplated
by this Agreement, the PDL Amendment or otherwise.

 

6.2                               Either prior to the time that the Borrower
files its Form 10-Q for the quarterly period ended June 30, 2018 or in
conjunction with the filing thereof, the Borrower shall file the PDL Amendment
in its entirety as an exhibit to a Current Report on Form 8-K or an as exhibit
to such Form 10-Q.

 

ARTICLE VII

 

AFFIRMATION OF OBLIGATIONS

 

Each of the Credit Parties hereby acknowledges and consents to all of the terms
and conditions of this Agreement and agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Credit Party’s obligations (as applicable) under the Purchase Agreement,
the Guaranty, the Security Agreement and the other Credit Documents to which it
is a party.  Further, each of the Credit Parties hereby (i) ratifies and
confirms its pledge of and grant of a security interest in and Lien on all of
its collateral to the Agent made pursuant to the Security Agreement and the
other Credit Documents to which it is a party, which security interest and Lien
shall continue in full force and effect without interruption, and shall
constitute the single grant of a security interest and Lien, (ii) confirms and
agrees that, after giving effect to this Agreement, the Purchase Agreement, the
Guaranty, the Security Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and (iii) represents
and warrants to the Agent and the Purchasers that it has no knowledge of any
claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Credit Documents, or if such Credit Party has any such
claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Agreement. 
Each of the Credit Parties further waives any defense to its guaranty liability
occasioned by this Agreement.  This acknowledgement and confirmation by each of
the Credit Parties is made and delivered to induce the Agent and the Purchasers
to enter into this Agreement, and each Credit Party acknowledges that the Agent
and the Purchasers would not enter into this Agreement in the absence of the
acknowledgement and confirmation contained herein.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EXPENSES

 

8.1                               Expenses.  Whether or not the Effective Date
occurs, the Borrower agrees, on demand, to pay all reasonable out-of-pocket
costs and expenses of the Agent and each Purchaser (including, without
limitation, reasonable fees and expenses of counsel) in connection with the
preparation, negotiation, execution and delivery of this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                               Effect of Consent.  From and after the
Effective Date, all references to the Purchase Agreement set forth in the
Purchase Agreement and any other Credit Document or other agreement or
instrument shall, unless otherwise specifically provided, be references to the
Purchase Agreement as modified by this Agreement.  This Agreement is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Purchase Agreement except as
expressly set forth herein.  Nothing herein shall be deemed to entitle the
Borrower or any other Credit Party or Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Purchase Agreement or any
other Credit Document in similar or different circumstances.  For the avoidance
of doubt, this Agreement shall be deemed a Credit Document.

 

9.2                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with, the law of the State
of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules).

 

9.3                               Severability.  To the extent any provision of
this Agreement is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

 

9.4                               Successors and Assigns.  This Agreement shall
be binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

 

9.5                               Construction.  The headings of the various
sections and subsections of this Agreement have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

9.6                               Counterparts; Integration.  This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This agreement or any counterpart may be executed and delivered by
facsimile or electronic mail, each of which shall be deemed an original. This
Agreement and the other

 

6

--------------------------------------------------------------------------------


 

Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Agent, Purchasers, the Borrower and the
other Credit Parties have caused this Agreement to be duly executed as of the
date first above written.

 

 

Borrower:

 

 

 

DEPOMED, INC.

 

 

 

 

 

 

By:

/s/ Amar Murugan

 

Name: Amar Murugan

 

Title: Senior Vice President and General Counsel

 

 

 

Other Credit Parties:

 

 

 

DEPO NF SUB, LLC

 

 

 

By:

Depomed, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ Amar Murugan

 

Name: Amar Murugan

 

Title: Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------


 

 

Agent and Purchasers:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent and a Purchaser

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

DEERFIELD PARTNERS, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

DEERFIELD PRIVATE DESIGN FUND II, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------